Defendant appeals from a judgment of conviction in the County Court of St. Lawrence County, convicting him of the crimes of sodomy and assault in the second degree. The defendant is apparently a man of education and culture, with a distinguished war record. The alleged pathic, a boy fifteen years of age, if not a moron, was unquestionably of low grade mentally. Before the trial he had been committed as a mental defective. His mental weakness, coupled with his vagrant habits, would not indicate a normal degree of responsibility or lend .weight to his testimony. But upon his testimony the conviction must largely rest. There was some corroboration but it was neither clear nor convincing. Corroboration was necessary because if any credence is to be given to the boy’s testimony he was clearly an accomplice. The offense charged was not only serious but repulsive, and the defendant should not be found guilty of such an offense without clear and reliable testimony. In our judgment the case of the People presents a measure of uncertainty so strong that in the interest of justice a new trial should be directed. Judgment of conviction reversed and new trial directed. Hill, P. J., Foster and Russell, JJ., concur; Heffernan and Brewster, JJ., dissent.